DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States

Claims 1-14 and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Stack (US Pub No. 2003/0040804).
	Regarding claim 1, Stack discloses (Figures 2-4B) a device (100) implantable in a digestive tract comprising a duodenum and a stomach having a body, an antrum, a pylorus and a pyloric sphincter (Figures 1 and 4B) (Paragraphs 0042-0043), the device comprising: a sheath (the pair of broadened sections 18) (Figure 2) having a distal portion positionable within the duodenum (Figure 4B) and a proximal end configured to terminate within the pylorus when the device is positioned in the digestive tract (Figure 4B), the sheath comprising a section (20) extending between the distal portion and the proximal end (Figure 2), the section being configured to extend through the pyloric sphincter and to yield upon closure of the pyloric sphincter (Figure 4B) (Paragraphs 0042-0043); and an anchoring device (12) configured to prevent migration of the sheath through the digestive tract without puncturing tissue of the digestive tract [Fully configured in doing this as shown in Figure 4B], the anchoring device comprising: a ring (see annotated figure below) [Nitinol or stainless steel wires as shown in the annotated figure below encircle the tubular body therefore forming rings] engaged with the proximal end of the sheath (Figure 2), the ring having an original configuration (Figure 2) and being compressible to a collapsed configuration (Figure 4A) for delivery into the digestive tract (Figure 4A) (Paragraph 0042), and converting to a sitting configuration (Figure 4B) once positioned within the digestive tract for sitting against a portion of the digestive tract uptract of the pyloric sphincter 
    PNG
    media_image1.png
    682
    853
    media_image1.png
    Greyscale
(Figure 4B) (Paragraphs 0042-0043).
Regarding claim 2, wherein the sitting configuration corresponds to the
original configuration (Figure 4B) (Paragraphs 0042-0043).
	Regarding claim 3, wherein the anchoring device further comprises: at least one additional ring provided in a spaced-apart relationship relative to the ring (see annotated figure above); and a connecting mechanism (polymeric barrier as disclosed in Paragraph 0038) (see annotated figure above) connecting the ring and the at least one additional ring (see annotated figure above) (Paragraph 0038).
	Regarding claim 4, wherein the sheath is engaged to a distalmost one of the ring and the at least one additional ring (see annotated figure above) (Figure 2).
	Regarding claim 5, wherein the anchoring device further comprises: a plurality of additional rings provided in a spaced-apart relationship relative to each other (see annotated figure above), at least one of the plurality of the additional rings being positionable within the antrum of the stomach (Figure 4B); and a connecting mechanism (polymeric barrier as disclosed in Paragraph 0038) (see annotated figure above) connecting the ring and the at least one additional ring (see annotated figure above) (Paragraph 0038); wherein the sheath is engaged to a distalmost one of the ring and the at least one additional ring (see annotated figure above) (Figure 2).
	Regarding claim 6, wherein at least one of the plurality of the additional rings is positionable within the body of the stomach (Figure 4B).
	Regarding claim 7, wherein the connecting mechanism comprises a plurality of elongated connectors (polymeric barriers as disclosed in Paragraph 0038) (see annotated figure above).
	Regarding claim 8, wherein the connecting mechanism comprises a sleeve (polymeric barrier being a skin as disclosed in Paragraph 0038) (see annotated figure above).
	Regarding claim 9, wherein the sleeve is semi-permeable (second layer of semi-permeable membrane as disclosed Paragraph 0039).
	Regarding claim 10, wherein the anchoring device is configured to control an amount of food entering the stomach that is permitted to interact with the stomach (Paragraphs 0037-0043).
	Regarding claim 11, Stack discloses (Figures 2-4B) a method for reducing interaction between food and a digestive tract comprising a duodenum and a stomach having a body, an antrum, a pylorus and a pyloric sphincter (Figures 1 and 4B) (Paragraphs 0042-0043), the method comprising: inserting a device (100) comprising a sheath (the pair of broadened sections 18) (Figure 2) and an anchoring device (12) into the digestive tract (Figure 4A) (Paragraphs 0042-0043), the anchoring device comprising: a ring (see annotated figure above) [Nitinol or stainless steel wires as shown in the annotated figure above encircle the tubular body therefore forming rings] having an original configuration (Figure 2) and being engaged with a proximal end of the sheath (Figure 2), the ring being configurable to a collapsed configuration (Figure 4A) for insertion within the digestive tract (Figure 4A) (Paragraph 0042); positioning a distal portion of the sheath within the duodenum and the ring in the pylorus such that a section (20) of the sheath extends through the pyloric sphincter and the proximal end of the sheath terminates within the pylorus (Figure 4B) (Paragraphs 0042-0043), wherein following the positioning, the ring is convertible to a sitting configuration (Figure 4B) for sitting against a portion of the digestive tract without puncturing tissue (clearly shown in Figure 4B), and the section of the sheath is configured to yield upon closure of the pyloric sphincter (Figure 4B) (Paragraphs 0042-0043).
Regarding claim 12, wherein the sitting configuration corresponds to the
original configuration (Figure 4B) (Paragraphs 0042-0043).
	Regarding claim 13, wherein the device is insertable into the digestive tract via an endoscopic delivery device (26, 28) (Figure 4A) (Paragraphs 0041-0042), and wherein the ring returns to its original configuration upon exiting the endoscopic delivery device (Figure 4A) (Paragraphs 0041-0042).
	Regarding claim 14, wherein the endoscopic delivery device comprises an endoscopic catheter (28) and a sheath catheter (26) surrounding the endoscopic catheter (Figure 4A) (Paragraphs 0041-0042), the endoscopic catheter and the sheath catheter defining a tubular space therebetween to receive the ring when the ring is in the collapsed configuration (Figure 4A) (Paragraphs 0041-0042).
	Regarding claim 17, further comprising positioning an additional ring (see annotated figure above) of the anchoring device within the stomach and in a spaced apart relationship relative to the ring positioned in the pylorus (Figure 4B) (Paragraphs 0042-0043).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stack (US Pub No. 2003/0040804) as applied to claim 14 above, and in further view of Meade (US Pub No. 2008/0234834).
        Regarding claims 15 and 16, Stack discloses all of the elements of claim 14 as stated above except for wherein the endoscopic catheter comprises a pulling wire and an attachment mechanism at a distal end thereof, and the device is engaged with the endoscopic delivery device via the attachment mechanism and retracting the pulling wire into the endoscopic catheter once the ring is deployed from the collapsed configuration to the original configuration.
           Meade, in the same field of endeavor, teaches (Figures 1-2F) a repositioning device (100) for a gastrointestinal implant (270) that includes an endoscopic catheter (140) comprising a pulling wire (150) and an attachment mechanism (160) at a distal end thereof (Figure 1), and the device is engaged with the endoscopic delivery device via the attachment mechanism (Figures 2A-2F) (Paragraphs 0039-0048) and retracting the pulling wire into the endoscopic catheter (Figures 2A-2F) (Paragraphs 0039-0048). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified the endoscopic catheter of Stack to have included a pulling wire and an attachment mechanism at a distal end thereof as taught by Meade, in order to facilitate the process of removing and/or repositioning the gastrointestinal implant without damaging surrounding tissue (Meade, Paragraph 0002-0004). [Stack modified by Meade as a whole would result in the device to be engaged with the endoscopic delivery device via the attachment mechanism and retracting the pulling wire into the endoscopic catheter once the ring is deployed from the collapsed configuration to the original configuration]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,517,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.
Claims
16/698,816
1
3
4
5
6
7
8
9
10
11
Claims
Patent 10,517,709
1
2
2
2
3
3
5
6
4
7



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771